DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/19/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 28-30 and 32-38 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 05/19/202 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,478,279 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claims 32 and 34 are objected to because of the following informalities: typographical errors and inconsistent language. 
Claim 32 should be amended as follows: “The implantable prosthesis of claim [[31]] 28” since claim 31 has been canceled.
Claim 34 should be amended as “wherein the 
Appropriate corrections are required.
Response to Arguments
Applicant’s amendments of the specification received 05/19/2022 overcome the previous objections to the specification and drawings. 
Applicant's arguments filed 05/19/2022 with respect to amended claims 28 and 33 have been fully considered but they are not persuasive. Applicant argues neither Darois ‘366 nor Barault, taken alone or in combination, teach or suggest claim 28 as amended. Examiner agrees and thus amended claim 28 is now being rejected by Darois ‘366, Barault, and Darois ‘819 (see rejection below for details). Applicant further argues Darois ‘819 fails to teach a tissue infiltratable portion at the outer margin as required by amended claims 28 and 33. However, Darois ‘366 discloses a tissue infiltratable portion at the outer margin (for example, see paragraphs 35 and 45, wherein a fabric layer has interstices or openings that are infiltratable, by tissue, thus the entirety of the outer margin is tissue infiltratable as claimed; see also rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pub. No. 2012/0253366), Darois et al. (US Patent No. 7,404,819), and Barault (US Pub. No. 2002/0049504).
Regarding claim 28, Darois ‘366 discloses an implantable prosthesis (100) for repairing a soft tissue defect (for example, inguinal hernia repair; see paragraph 40), the implantable prosthesis comprising a body configured to cover or plug the soft tissue defect (for example, see Figure 1A), the body having an inner portion (center portion comprising 112, 120) and an outer margin extending outwardly beyond the inner portion (portion 120 surrounding the defined inner portion), the outer margin having an inner portion side (where 112 stops) and an outer peripheral edge (outer edge of 120), wherein the inner portion includes a fabric (for example, see paragraphs 35 and 45) with a first pore size (the interstices or openings in the knitted fabric) and the outer margin includes a fabric (for example, see paragraphs 35 and 45) with a tissue infiltratable portion (a fabric layer has interstices or openings that are infiltratable, by tissue, thus the entirety of the outer margin is tissue infiltratable as claimed) having a second pore size (the interstices or openings in the knitted fabric). 
Darois ‘366 fails to disclose a thickness of the tissue infiltratable portion decreases in an outwardly direction from the inner portion side towards the outer peripheral edge. Darois ‘819 also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an outer margin (26). Darois ‘819 teaches a thickness of the outer margin decreases in an outwardly direction from the inner portion side (28) towards the outer peripheral edge (for example, see Figure 3) in order to impart flexibility to the outer margin (for example, see column 4, lines 36-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Darois’s ‘366 tissue infiltratable outer margin with a thickness decreasing in an outwardly direction from the inner portion side towards the outer peripheral edge as taught by Darois ‘819. Doing so would have provided Darois’s ‘366 implant with a tissue infiltratable outer margin having increased flexibility in the outward direction, thus providing an implant that is easier to handle.
Darois ‘366 as modified further fails to disclose explicitly the second pore size being greater than the first pore size as recited in claim 28, and further at least one intermediate portion disposed between the inner portion and the outer margin, wherein the at least one intermediate portion includes a fabric with a third pore size, the third pore size being greater than the first pore size but less than the second pore size as recited in claim 29.
Barault also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an inner portion (22) with a first pore size and an outer margin (20) with a second pore size. Barault teaches the second pore size being greater than the first pore size (for example, see Figure 2), and further at least one intermediate portion (24) disposed between the inner portion (22) and the outer margin (20), wherein the at least one intermediate portion (24) includes a knitted fabric with a third pore size (for example, see Figure 2 and paragraph 23), the third pore size being greater than the first pore size but less than the second pore size (for example, see Figure 2 and paragraph 23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Darois’s ‘366 second pore size being greater than the first pore size, and further provided Darois ‘366 with at least one intermediate portion disposed between the inner portion and the outer margin, wherein the at least one intermediate portion includes a fabric with a third pore size, the third pore size being greater than the first pore size but less than the second pore size as taught by Barault. Doing so would have provided an implant that decreases in strength outwardly to optimally match stresses acting on the implant using minimal material (for example, see paragraph 25).
Regarding claim 30, Darois ‘366 as modified discloses the fabric is formed of at least one of monofilament and multifilament fibers (for example, see paragraph 45).
Regarding claim 32, Darois ‘366 as modified discloses the inner portion fabric is tissue infiltratable (a fabric layer has interstices or openings that are infiltratable by tissue, thus the entirety of the inner portion is tissue infiltratable).
Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Darois et al. (US Pub. No. 2012/0253366) and Darois et al. (US Patent No. 7,404,819).
Regarding claim 33, Darois ‘366 discloses an implantable prosthesis (100) for repairing a soft tissue defect (for example, inguinal hernia repair; see paragraph 40), the implantable prosthesis comprising 7597850.1-5-a body configured to cover or plug the soft tissue defect (for example, see Figure 1A), the body having an inner portion (center portion comprising 112, 120) and an outer margin extending outwardly beyond the inner portion (portion 120 surrounding the defined inner portion), the outer margin having an inner portion side (where 112 stops) and an outer peripheral edge (outer edge of 120), wherein the outer margin includes a tissue infiltratable portion (fabric layer is infiltratable, thus the entirety of the outer margin is tissue infiltratable). Darois ‘366 also discloses the tissue infiltratable portion is resorbable (for example, see paragraph 45) and further that the resorbability characteristics may vary at different sections of a layer (for example, see paragraph 35), but fails to disclose a thickness of the tissue infiltratable portion decreases in an outwardly direction from the inner portion side towards the outer peripheral edge, wherein a rate of tissue resorption of the tissue infiltratable portion specifically decreases in a direction from the outer peripheral edge towards the inner portion side.
Darois ‘819 also discloses an implantable prosthesis for repairing a soft tissue defect comprising a body portion (for example, see Figure 2) having an outer margin (26). Darois ‘819 teaches a thickness of the outer margin decreases in an outwardly direction from an inner portion side (28) towards an outer peripheral edge (for example, see Figure 3) in order to impart flexibility to the outer margin (for example, see column 4, lines 36-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Darois’s ‘366 tissue infiltratable outer margin with a thickness decreasing in an outwardly direction from the inner portion side towards the outer peripheral edge as taught by Darois ‘819. Doing so would have provided Darois’s ‘366 implant with a tissue infiltratable outer margin having increased flexibility in the outward direction, thus providing an implant that is easier to handle. Since Darois ‘366 as modified discloses the implantable prosthesis is resorbable (for example, see paragraph 35) and further the tissue infiltratable portion increases in thickness from the outer peripheral edge towards the inner portion side, Darois ‘366 as modified by Darois ‘819 discloses a rate of tissue resorption of the tissue infiltratable portion decreases in a direction from the outer peripheral edge towards the inner portion side as more material will take longer to resorb than less material (see also applicants own admission that a decreased rate of absorption in an inwardly direction may be achieved by decreasing the thickness in the outward direction [page 3, line 30 through page 4, line 4]).
Regarding claim 34, Darois ‘366 as modified discloses the tissue infiltratable portion has a thickness that decreases from the inner portion side towards the outer peripheral edge (see rejection of claim 33 in view of Darois ‘819).
Regarding claim 35, Darois ‘366 as modified discloses the inner portion includes a tissue infiltratable portion (a fabric layer has interstices or openings that are infiltratable by tissue, thus the entirety of the inner portion is tissue infiltratable).
Regarding claim 36, Darois ‘366 as modified discloses the decreasing thickness of the tissue infiltratable portion of the outer margin is progressive (for example, see Darois’s ‘819 Figure 3 illustrating a progressive taper, thus the modification of Darois’s ‘366 in view of Darois 819 discloses the decreasing thickness of the tissue infiltratable portion of the outer margin is progressive as claimed).
Regarding claim 37, Darois ‘366 as modified discloses the outer peripheral edge includes first and second spaced regions, wherein a rate of tissue resorption of the first region differs from a rate of tissue resorption of the second region (the thickness of the outer margin, including the outer peripheral edge, tapers thus spaced apart regions will have different rates of tissue resorption).
Regarding claim 38, Darois ‘366 as modified discloses the outer margin has a stepped rate of tissue resorption that decreases from the outer peripheral edge towards the inner portion side (Darois ‘819 discloses the tapered thickness may take other shapes than that shown in Figure 3, including a stepped configuration [for example, see column 4, lines 40-42] thus a stepped increase in thickness from the outer peripheral edge towards the inner portion side yields a stepped rate of tissue resorption that decreases from the outer peripheral edge towards the inner portion side as more material will take longer to resorb than less material - see also applicants own admission that a decreased rate of absorption in an inwardly direction may be achieved by decreasing the thickness in the outward direction [page 3, line 30 through page 4, line 4]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 25, 2022